DETAILED ACTION
	This application has been examined. Claims 1-21 are pending. Claim 21 is submitted as a new claim.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Making Final
Applicant's arguments filed 9/21/2021 have been fully considered but they are moot in view of the new grounds for rejection.  
The claim amendments regarding -- ‘a watermark included in a broadcast signal’     --  clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL.   
Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are moot in view of the new grounds for rejection. 
The Applicant presents the following argument(s) [in italics]:
 	… Zhao discusses that a wm_message( ) can be digitally signed and the digital signature can be carried in a video watermark for integrity and authentical verification by receivers.* Zhao does not disclose that the watermark messages (i.e., the apparently asserted watermark information) indicates whether a watermark is included in a broadcast signal…
The Examiner respectfully disagrees with the Applicant.
Zhao is not relied upon to indicate whether a watermark is included in a broadcast signal.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Deshpande disclosed (re. Claim 1) a transmission apparatus (Deshpande-Paragraph 33, a broadcasting station that broadcasts a broadcast signal including one or more streams of AV content   including enhanced services data and/or signaling information )  comprising: circuitry configured to generate watermark information (Deshpande-Paragraph 35, content recognizing service providing server 120 may include a watermark inserter. The watermark inserter may insert watermarks which are designed to carry enhanced services data and/or signaling information)  indicating whether a watermark is included in a broadcast signal; (Deshpande-Paragraph 51, extracts watermark information from one or more video frames or a selection of audio samples of the received AV content  ) and   transmit the broadcast signal including the watermark and the watermark information.  MVPD 130 may exclude the extracted enhanced service data and/or may include a different enhanced service data. ) 
   
Deshpande-Zhao disclosed (re. Claim 21) wherein the circuitry is configured to  
extract video data and audio data from the broadcast signal; (Deshpande-Paragraph 51, extracts watermark information from one or more video frames or a selection of audio samples of the received AV content  ) process the video data and the audio data to obtain processed video data and processed audio data; (Deshpande-Paragraph 40, AV presentation device 180 may receive uncompressed (or compressed) AV or video or audio content from the broadcast receiving device 160, a broadcast signal including encoded AV or video or audio content from the content source 100, and/or encoded or decoded AV or video or audio content from the MVPD 130.) and output the processed video data to the display and the processed audio data to the speaker. (Deshpande-Paragraph 40, AV presentation device 180 may include a display, such as for example, a television, a notebook computer, a mobile phone, and a smart phone )
The Examiner notes wherein Deshpande does not explicitly disclose wherein the circuitry is configured to output the processed video data to the display and the processed audio data to the speaker.
The Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that 
  	At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art that presentation of video is rendered via a display and presentation of audio data is rendered via a speaker.  Further it would have been obvious that devices such as televisions and mobile phones have display screens and audio speakers.    In context of the Deshpande presentation device receiving the video signal it would have been obvious to a person of ordinary skill in the networking art to output the processed video data to the display and the processed audio data to the speaker of the televisions and mobile phones.
 


Priority
	This application claims benefits of priority from Foreign Application JP2017-156160 (JAPAN)  filed August 10,2017. 
	The effective date of the claims described in this application is August 10,2017.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1,10,11,20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (USPGPUB 2019/0007752) further in view of Zhao (USPGPUB  2019/0132652). 
In regard to Claim 1
Deshpande Paragraph 4 disclosed wherein the MVPD often removes the enhanced service data provided from the broadcasting station or may incorporate a different enhanced service data that is provided to the broadcast receiving device. In this manner, the broadcasting station may provide the AV content with enhanced service data, but the enhanced service data, if any, that is ultimately provided to the AV presentation device and/or the broadcast receiving device may not be the same as that provided by the broadcasting station. Deshpande Paragraph 33 disclosed wherein the content source 100 may correspond to a broadcasting station that broadcasts a broadcast signal including one or more streams of AV content (e.g., audio and/or video). The broadcast signal may further include enhanced services data and/or signaling information.
Deshpande disclosed (re. Claim 1) a transmission apparatus (Deshpande-Paragraph 33, a broadcasting station that broadcasts a broadcast signal including one or more streams of AV content   including enhanced services data and/or signaling information )  comprising: circuitry configured to generate watermark information (Deshpande-Paragraph 35, content recognizing service providing server 120 may include a watermark inserter. The watermark inserter may insert watermarks which are designed to carry enhanced services data and/or signaling information)  indicating whether a watermark is included in a broadcast signal; (Deshpande-Paragraph 51, extracts watermark information from one or more video frames or a selection of audio samples of the received AV content  ) and   transmit the broadcast signal including the watermark and the watermark information. (Deshpande-Paragraph 37, MVPD 130 may exclude the extracted enhanced service data and/or may include a different enhanced service data. ) 

While Deshpande substantially disclosed the claimed invention Deshpande does not disclose (re. Claim 1) generating watermark information indicating whether a watermark is valid.
Zhao Paragraph 52 disclosed wherein a Data Link Layer specification defines the symbol grammar that maps a sequence of watermark symbols to a valid watermark payload. This specification identifies the internal structure of a valid watermark, including the mechanisms employed in the watermark for facilitating synchronization, data transmission, control signaling, error correction, and error detection between a VP1 embedder and detector.
Zhao Paragraph 151 disclosed wherein code signing provides another layer of security on top of TLS in case that the signed data is delivered via TLS, or authentication and integrity for signed data delivered over unsecure channel. In this document, code signing can be used to provide authentication and integration for : Certain types of wm_message( ) that need to be carried directly in video watermarks; the Web origin of broadcast application delivered via OTA; and the broadcast application delivered via OTA.
Data Link Layer specification defines the symbol grammar that maps a sequence of watermark symbols to a valid watermark payload. This specification identifies the internal structure of a valid watermark, including the mechanisms employed in the watermark for facilitating synchronization, data transmission, control signaling, error correction, and error detection between a VP1 embedder and detector,Paragraph 151,code signing provides another layer of security on top of TLS in case that the signed data is delivered via TLS, or authentication and integrity for signed data delivered over unsecure channel. In this document, code signing can be used to provide authentication and integration for : Certain types of wm_message( ) that need to be carried directly in video watermarks; the Web origin of broadcast application delivered via OTA; and the broadcast application delivered via OTA. , Paragraph 181, Digitally Signed Video Watermark Messages: wm_message( ) can be digitally signed and the digital signature can be carried in video watermark for integrity and authentication verification by receivers. In particular, three types of wm_message( ) ("signed messages") may need to be carried directly in video watermarks) 

Deshpande and Zhao are analogous art because they present concepts and practices regarding watermark encoding for audio and video streaming.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Zhao into Deshpande.  The motivation 


In regard to Claim 10
Claim 10 (re. transmission method) recites substantially similar limitations as Claim 1.  Claim 10 is rejected on the same basis as Claim 1.
In regard to Claim 11
Claim 11 (re. reception apparatus) recites substantially similar limitations as Claim 1.  Claim 11 is rejected on the same basis as Claim 1.
Furthermore Deshpande-Zhao disclosed (re. Claim 11) circuitry configure to  (Deshpande-Paragraph 49, The MVPD 130 receives broadcast signals including watermarked AV content and enhanced data service and may generate a multiplexed signal to provide it 205 to the broadcast receiving device 160.)   receive a broadcast signal including a watermark (Deshpande-Paragraph 51, extracts watermark information from one or more video frames or a selection of audio samples of the received AV content  ) and watermark information indicating whether the watermark is valid; (Zhao-Paragraph 52, Data Link Layer specification defines the symbol grammar that maps a sequence of watermark symbols to a valid watermark payload. This specification identifies the internal structure of a valid watermark, including the mechanisms employed in the watermark for facilitating synchronization, data transmission, control signaling, error correction, and error detection between a VP1 embedder and detector,Paragraph 151,code signing provides another layer of security on top of TLS in case that the signed data is delivered via TLS, or authentication and integrity for signed data delivered over unsecure channel. In this document, code signing can be used to provide authentication and integration for : Certain types of wm_message( )that need to be carried directly in video watermarks; the Web origin of broadcast application delivered via OTA; and the broadcast application delivered via OTA. ) and
  detect, on a basis of the watermark information, the watermark included in the broadcast signal. (Deshpande-Paragraph 101, watermark payload may be encapsulated within a SDO private data command as SDO payload using one or more cmdIDs…the watermark payload received in this manner maybe passed to an entity/module in the receiver which handles these defined cmdID types, Paragraph 102, The metadata may be encapsulated within SDO private data as SDO payload using one or more cmdIDs )

In regard to Claim 20
Claim 20 (re. method) recites substantially similar limitations as Claim 1 and 10.  Claim 20 is rejected on the same basis as Claim 1 and 10.
In regard to Claim 21
Deshpande-Zhao disclosed (re. Claim 21) wherein the circuitry is configured to  
extract video data and audio data from the broadcast signal; (Deshpande-Paragraph 51, extracts watermark information from one or more video frames or a selection of audio samples of the received AV content  ) process the video data and the audio data to obtain processed video data and processed audio data; (Deshpande-Paragraph 40, AV presentation device 180 may receive uncompressed (or compressed) AV or video or audio content from the broadcast receiving device 160, a broadcast signal including encoded AV or video or audio content from the content source 100, and/or encoded or decoded AV or video or audio content from the MVPD 130.) and output the processed video data to the display and the processed audio data to the speaker. (Deshpande-Paragraph 40, AV presentation device 180 may include a display, such as for example, a television, a notebook computer, a mobile phone, and a smart phone )
The Examiner notes wherein Deshpande does not explicitly disclose wherein the circuitry is configured to output the processed video data to the display and the processed audio data to the speaker.
The  Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of ' applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.'
  	At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art that presentation of video is rendered via a display and presentation of audio data is rendered via a speaker.  Further it would have been obvious that devices such as televisions and mobile phones output the processed video data to the display and the processed audio data to the speaker of the televisions and mobile phones.
 


Claims 2-9,12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (USPGPUB 2019/0007752) further in view of Zhao (USPGPUB  2019/0132652)  further in view of Hartung (USPGPUB 2011/0314511).
 	In regard to Claim 2,12
Deshpande-Zhao disclosed (re. Claim 2,12) wherein the watermark (Deshpande-Paragraph 35, content recognizing service providing server 120 may include a watermark inserter. The watermark inserter may insert watermarks which are designed to carry enhanced services data and/or signaling information)   is included in an audio stream or video stream transmitted as the broadcast signal; (Deshpande-Paragraph 33, a broadcasting station that broadcasts a broadcast signal including one or more streams of AV content   including enhanced services data and/or signaling information, Paragraph 51, extracts watermark information from one or more video frames or a selection of audio samples of the received AV content )   and the watermark information is included in any one  the audio stream, the video stream, (Deshpande-Paragraph 33, a broadcasting station that broadcasts a broadcast signal including one or more streams of AV content )    or   system information. 	While Deshpande-Zhao substantially disclosed the claimed invention Deshpande-Zhao does not disclose (re. Claim 2,12) wherein the watermark information is included in any one of a layer of the audio stream, a layer of the video stream.
Hartung Paragraph 17 disclosed wherein layered coding technique is used to code/decode the content data stream and watermark signals.
Hartung disclosed (re. Claim 2,12) wherein the watermark information is included in any one of a layer of the audio stream, a layer of the video stream.( Hartung-Paragraph 17,layered coding technique is used to code/decode the content data stream and watermark signals… The layers might be organized so that the lowest layer or base layer contains the minimum information for intelligibility. The other layers, also being referred to as enhancement layers, contain additional information that incrementally improves the quality of the video.) 

Deshpande and Hartung are analogous art because they present concepts and practices regarding watermark encoding for audio and video streaming.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Hartung into Deshpande.  The motivation for the said combination would have been to enable providing a plurality of different watermarked versions each to different user devices without any need to transmit different versions of the content signal in parallel from the content server SV to the marking node MN.(Hartung-Paragraph 36)
 	In regard to Claim 3,13
Deshpande-Zhao-Hartung disclosed (re. Claim 3,13) wherein the watermark information is inserted (Deshpande-Paragraph 35, content recognizing service providing server 120 may include a watermark inserter )  into a metadata region of audio data included in the audio stream.(Deshpande-Paragraph 101, watermark payload may be encapsulated within a SDO private data command as SDO payload using one or more cmdIDs…the watermark payload received in this manner maybe passed to an entity/module in the receiver which handles these defined cmdID types,Paragraph 102, The metadata may be encapsulated within SDO private data as SDO payload using one or more cmdIDs) 	In regard to Claim 4,14
Deshpande-Zhao-Hartung disclosed (re. Claim 4,14) wherein the watermark information is inserted (Deshpande-Paragraph 35, content recognizing service providing server 120 may include a watermark inserter )   into a user data region of audio data included in the audio stream. (Deshpande-Paragraph 101, watermark payload may be encapsulated within a SDO private data command as SDO payload using one or more cmdIDs…the watermark payload received in this manner maybe passed to an entity/module in the receiver which handles these defined cmdID types, Paragraph 102, The metadata may be encapsulated within SDO private data as SDO payload using one or more cmdIDs )	In regard to Claim 5,15
 Subscribers to such services can download digital content, e.g. media data like audio, 3D-audio, video or 3D video files ) 	In regard to Claim 6,16
Deshpande-Zhao-Hartung disclosed (re. Claim 6,16)   wherein the watermark information is inserted into a user data region of video data included in the video stream. (Deshpande-Paragraph 101, watermark payload may be encapsulated within a SDO private data command as SDO payload using one or more cmdIDs…the watermark payload received in this manner maybe passed to an entity/module in the receiver which handles these defined cmdID types, Paragraph 102, The metadata may be encapsulated within SDO private data as SDO payload using one or more cmdIDs )	In regard to Claim 7,17
Deshpande-Zhao-Hartung disclosed (re. Claim 7,17) wherein the video data is compliant with MPEG-2, MPEG4-AVC (Advanced Video Coding), or HEVC (High Efficiency Video Coding).(Deshpande-Paragraph 38, broadcast receiving device 160 decodes the extracted AV content using any suitable technique, such as   H.265, a High Efficiency Video Coding (HEVC) ) 	In regard to Claim 8,18
watermarking node might receive control information to control the functions of the watermarking node )  transmitted as the system information.(Deshpande-Paragraph 70, content and signal server communication information (CSSCI) ) 	In regard to Claim 9,19
Deshpande-Zhao-Hartung disclosed (re. Claim 9,19) wherein the control information is compliant with ATSC (Advanced Television Systems Committee) 3.0 (Deshpande-Paragraph 33, enhanced data services may have any suitable format, such  extensible markup language (XML) documents, cascading style sheet (CSS) documents, audio files, video files, Advanced Television Systems Committee (ATSC) 2.0 )  or MPEG2-TS (Transport Stream).

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREG C BENGZON/Primary Examiner, Art Unit 2444